FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HILDA TERESA VILLA-SANDOVAL,                      No. 10-72969

               Petitioner,                        Agency No. A073-912-630

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Hilda Teresa Villa-Sandoval, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s order denying her application for cancellation

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-851 (9th Cir. 2004), and review de

novo claims of due process violations, Iturribarria v. INS, 321 F.3d 889, 894 (9th

Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Villa-Sandoval’s

documentary and testimonial evidence was conflicting and insufficient to meet her

burden of proving ten years of continuous residence in the United States. See

8 U.S.C. § 1229b(b)(1)(A); Lopez-Alvarado, 381 F.3d at 851-53 (finding that

petitioners had met their burden where nothing contradicted the detailed

documentary and testimonial evidence presented by petitioners).

      Contrary to Villa-Sandoval’s contention, she is not entitled to the

opportunity to present her hardship claim, because the failure to prove ten years of

continuous presence is dispositive. See Lopez-Alvarado, 381 F.3d at 850 (to

qualify for the discretionary relief of cancellation of removal, an alien must, as a

threshold matter, have been physically present in the United States for a continuous

period of no less than ten years).

      Villa-Sandoval’s contention that the BIA made an implicit adverse

credibility determination is not supported by the record.




                                           2                                    10-72969
      Villa-Sandoval’s contention that the BIA engaged in impermissible fact

finding is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          3                                10-72969